132 Ga. App. 223 (1974)
207 S.E.2d 616
DONNELLY
v.
KUNTZ et al.
49292.
Court of Appeals of Georgia.
Argued May 6, 1974.
Decided May 28, 1974.
Rehearing Denied June 26, 1974.
*224 Fred L. Somers, Jr., David D. Rawlins, for appellant.
Hatcher, Meyerson, Oxford & Irvin, Tom Benham, for appellees.
QUILLIAN, Judge.
Appellees made application for a building permit from the building inspector of the City of Atlanta, seeking authorization for the alteration of an existing servant's house to use as an additional unit for two years for their son and his family. The permit was denied because the R-3 zoning district allows only one living unit per lot. An appeal was made to the Atlanta-Fulton County Board of Adjustment from the building inspector's denial, and a hearing was held by the board which granted the variance sought.
Thereupon, the appellant filed a complaint appealing the action of the board, in the Fulton Superior Court. Upon hearing the superior court affirmed the decision of the board and dismissed the applicant's petition. Appeal was taken from that ruling. Held:
It is argued that appellant's adjoining property would have less resale value as a result of the granting of the variance. It is not alleged nor does the record disclose that the appellant would suffer any special damages so as to constitute a substantial interest which would entitle him to appeal the decision of the board. Victoria Corporation v. Atlanta Merchandise Mart, 101 Ga. App. 163 (112 SE2d 793); Bersch v. Hauck, 122 Ga. App. 527 (177 SE2d 844). The superior court's order was authorized.
Judgment affirmed. Bell, C. J., and Clark, J., concur.